STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 1108

VERSUS

EDWARD STEWART DECEMBER 1, 2022

In Re: Edward Stewart, applying for supervisory writs, 32nd
Judicial District Court, Parish of Terrebonne, No.
166,989.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. Relator’s request to amend his’ felony
sentences is untimely. see La. Code Crim. P. art. 881(A).
Furthermore, La. Code Crim. P. art. 883 specifically excludes
from its scope sentences that the court expressly directs to be
served consecutively. State v. Letell, 2012-0180 (La. App. ist
Cir. 10/25/12), 103 So.3d 1129, 1138, writ denied, 2012-2533
(La. 4/26/13), 112 So.3d 838.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

A.cr0)

DEPUTY CLERK OF COURT
FOR THE COURT